DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A (Figs. 1-21) in the reply filed on February 28, 2022 is acknowledged.  Applicant indicated that claims 1-20 read on the elected species.
Specification - Abstract
The abstract of the disclosure is objected to because it only describes a method of forming a plate.  Since the claims are all directed to the product of a plate for footwear, Examiner suggests converting the language in the Abstract to reflect a product instead of a method of forming a product.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 17 (and claims 2-10 at least due to dependency from independent claim 1) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant recites “a medial side and a lateral side” in line 6, after first already positively reciting “a medial side and a lateral side” in line 2.  It is unclear whether line 6 is attempting to positively recite additional instances of a medial side and a lateral side, or a typographical error occurred and line 6 should refer to “the medial side and the lateral side” (i.e. same as the sides in line 2).  Correction is required.  For purposes of examination, line 6’s instance is being interpreted as “the medial side and the lateral side”, since similar independent claim 11 has similar language that refers back to existing medial and lateral sides with language using “the”.
Regarding claims 8 and 17, Applicant recites “wherein fibers of the first strand portion are consolidated with a polymeric resin during application of heat and/or pressure”.  This limitation reads like a method-of-manufacturing limitation, which is improper in a product claim.  Correction is required.  Examiner suggests converting it into a product-by-process limitation (if this is Applicant’s intention) by reciting “wherein fibers of the first strand portion have been consolidated with a polymeric resin via application of heat and/or pressure”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 6, 11, 13 and 14 (claims 1, 3, 4 and 6 as best as can be understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis et al. (hereinafter “Davis”) (US 2015/0040428).
Regarding independent claim 1, Davis discloses a plate (sole #100 is a plate) for an article of footwear (Title refers to an article of footwear; Examiner notes that the phrase “for an article of footwear” is a statement of intended use and does not further structurally define the claimed invention in any patentable sense), the plate comprising: a base layer (Para. 0013 refers to a “support member” that can be included with the sole #100 (i.e. overall plate); support member can be an intermediate sole #230 (Para. 0083); support member being “a base layer” inasmuch as has been defined in the claim) having a peripheral edge (see Figs. 14 and 15, which identify one example of an intermediate sole #230, which has a peripheral edge) defining a medial side and a lateral side (intermediate sole #230 is shown to have a medial side and a lateral side; last sentence of Para. 0084 discloses that the intermediate sole #230 (i.e. base layer) can extend entirely between medial side 140 and lateral side 150 of the overall sole #100) extending between a heel region and a forefoot region (Figs. 14-15 show the peripheral edge to extend between an arbitrary heel region and an arbitrary forefoot region; Para. 0013 further discloses that the support member can be located alone the entire sole; Examiner notes that the term "region" is very broad and merely means "any large, indefinite, and continuous part of a surface or space" (Defn. No. 1 of "Collins English Dictionary – Complete and Unabridged, 12th Edition 2014" entry via TheFreeDictionary.com)); and a first strand portion attached to the base layer and including adjacent segments that form a first layer on the base layer (see annotated Fig. 13 below, which identifies the arbitrary heel region, midfoot region and forefoot regions of the extruded member #200 (i.e. first strand portion); the first strand is part of an extruded member #200, which may be a single continuous strand that can form a plurality of the layers of the sole, while Davis also teaches that the layers can be separate extruded members #200 (Para. 0064); Examiner notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com); Examiner notes that the term "segment" is very broad and merely means "one of the parts into which something is divided; a division, portion, or section". (Defn. No. 1 of "Random House Kernerman Webster's College Dictionary" entry via TheFreeDictionary.com); Examiner notes that the term "adjacent" is very broad and merely means "close to; lying near". (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)), the adjacent segments of the first strand portion having a greater density across a width of the plate between [the] medial side and [the] lateral side at a midfoot region of the plate than at the forefoot region of the plate and at the heel region of the plate (see annotated Fig. 13 below, which identifies at least one possible set of boundary locations between the arbitrary forefoot region, midfoot region and heel region; in the midfoot region, there is shown to be a greater density of strands (i.e. closer together, largely in abutment with one another with little spacing in between) in the midfoot region as compared to the forefoot region with has more spacing, and the heel region which also has more spacing; Examiner notes that the line A-A is a direction “across a width of the plate between the medial side and the lateral side at a midfoot region”, and that the claim does not require that the entire midfoot region (which has no specific boundaries in the claim, as noted above) has a greater density than the forefoot and heel regions).

    PNG
    media_image1.png
    382
    676
    media_image1.png
    Greyscale

Regarding claim 3, Davis discloses that the base layer includes at least one of (i) a substrate, (ii) a second layer having a plurality of fibers, and (ii) a second layer formed from unidirectional tape (the intermediate sole #230 is a substrate, absent further distinguishing language in the claim).
Regarding claim 4, Davis discloses that the plate can further comprise a second strand portion disposed on the first layer to form a second layer on the first layer (as noted above, the first strand is part of an extruded member #200, which may be a single continuous strand that can form a plurality of the layers of the sole, while Davis also teaches that the layers can be separate extruded members #200 (Para. 0064); i.e. there may be a second layer as a second strand portion disposed on the first layer/first strand portion).
Regarding claim 6, Davis discloses that adjacent segments of the first strand portion are disposed closer to one another across the width of the plate between the medial side and the lateral side at the midfoot region of the plate than at the forefoot region of the plate and at the heel region of the plate (as noted above; the line A-A shows a path where the adjacent segments are touching one another, wherein the forefoot region and heel regions, as identified, include larger spacing between the adjacent segments therein).
Regarding independent claim 11, Davis discloses a plate (sole #100 is a plate) for an article of footwear (Title refers to an article of footwear; Examiner notes that the phrase “for an article of footwear” is a statement of intended use and does not further structurally define the claimed invention in any patentable sense), the plate comprising: a base layer (Para. 0013 refers to a “support member” that can be included with the sole #100 (i.e. overall plate); support member can be an intermediate sole #230 (Para. 0083); support member being “a base layer” inasmuch as has been defined in the claim) having a peripheral edge (see Figs. 14 and 15, which identify one example of an intermediate sole #230, which has a peripheral edge) defining a medial side and a lateral side (intermediate sole #230 is shown to have a medial side and a lateral side; last sentence of Para. 0084 discloses that the intermediate sole #230 (i.e. base layer) can extend entirely between medial side 140 and lateral side 150 of the overall sole #100) extending between a heel region and a forefoot region (Figs. 14-15 show the peripheral edge to extend between an arbitrary heel region and an arbitrary forefoot region; Para. 0013 further discloses that the support member can be located alone the entire sole; Examiner notes that the term "region" is very broad and merely means "any large, indefinite, and continuous part of a surface or space" (Defn. No. 1 of "Collins English Dictionary – Complete and Unabridged, 12th Edition 2014" entry via TheFreeDictionary.com)); and a first strand portion attached to the base layer and including adjacent segments that form a first layer on the base layer (see annotated Fig. 13 above, which identifies the arbitrary heel region, midfoot region and forefoot regions of the extruded member #200 (i.e. first strand portion); the first strand is part of an extruded member #200, which may be a single continuous strand that can form a plurality of the layers of the sole, while Davis also teaches that the layers can be separate extruded members #200 (Para. 0064); Examiner notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com); Examiner notes that the term "segment" is very broad and merely means "one of the parts into which something is divided; a division, portion, or section". (Defn. No. 1 of "Random House Kernerman Webster's College Dictionary" entry via TheFreeDictionary.com); Examiner notes that the term "adjacent" is very broad and merely means "close to; lying near". (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)), the adjacent segments of the first strand portion disposed closer to one another across the width of the plate between the medial side and the lateral side at a midfoot region of the plate than at the forefoot region of the plate and at the heel region of the plate (see annotated Fig. 13 above, which identifies at least one possible set of boundary locations between the arbitrary forefoot region, midfoot region and heel region; in the midfoot region, there is shown to be a greater packing-together of strands (i.e. closer together, largely in abutment with one another with little spacing in between) in the midfoot region as compared to the forefoot region with has more spacing, and the heel region which also has more spacing; Examiner notes that the line A-A is a direction “across a width of the plate between the medial side and the lateral side at a midfoot region”, and that the claim does not require that the entire midfoot region (which has no specific boundaries in the claim, as noted above) has a greater density than the forefoot and heel regions). 
Regarding claim 13, Davis discloses that the base layer includes at least one of (i) a substrate, (ii) a second layer having a plurality of fibers, and (ii) a second layer formed from unidirectional tape (the intermediate sole #230 is a substrate, absent further distinguishing language in the claim).
Regarding claim 14, Davis discloses that the plate can further comprise a second strand portion disposed on the first layer to form a second layer on the first layer (as noted above, the first strand is part of an extruded member #200, which may be a single continuous strand that can form a plurality of the layers of the sole, while Davis also teaches that the layers can be separate extruded members #200 (Para. 0064); i.e. there may be a second layer as a second strand portion disposed on the first layer/first strand portion).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 (claim 2 as best as can be understood) are rejected under 35 U.S.C. 103 as being unpatentable over Davis as applied to claims 1 and 11 above, and further in view of EITHER of Foust (USPN 2,730,819) OR Goldstein (USPN 2,412,808).
Regarding claims 2 and 12, Davis teaches all the limitations of claims 1 and 11, as set forth above, but does not teach that the extruded member #200 (i.e. first strand portion) is attached to the base layer via stitching.
Both Foust and Goldstein teach that it is a known concept in the art of footwear soles with multiple layers to affix the multiple layers together via stitching (Col. 3, Lines 24-26 of Foust; Col. 1, Lines 45-47 of Goldstein).
Davis, Foust and Goldstein all teach analogous inventions in the field of multi-layered footwear soles.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have stitched the extruded member onto the intermediate sole #230 (i.e. base layer), as taught by EITHER/BOTH of Foust and/or Goldstein so that there would be a known mechanical fastening of the extruded member on the intermediate sole #230 (i.e. base layer), which would be an improvement over only extruding the member #200 onto intermediate sole #230 and allowed to cool/solidify, wherein the stitching would supplement the bond between the layers, as would be known in the art.
Claims 7, 8, 16 and 17 (claims 7, 8 and 17 as best as can be understood) are rejected under 35 U.S.C. 103 as being unpatentable over Davis as applied to claims 1 (regarding claims 7 and 8) and 11 (regarding claims 16 and 17) above, and further in view of CompositesWorld (NPL document; URL = https://www.compositesworld.com/articles/composites-101-fibers-and-resins).
Regarding claims 7 and 16, Davis teaches all the limitations of claims 1 and 11, respectively, as set forth above.  Davis suggests that extruded member #200 (i.e. strand first strand portion) can be a plurality of filaments including at least one of carbon fibers, boron fibers, glass fibers, and polymeric fibers  (in Para. 0057, Davis describes that the extruded member #200 can be a composite of glass or carbon fibers added to a resin; Applicant defines “tow” as a bundle/plurality of filaments), Davis is silent to specifying that the extruded member #200 is a “tow”, as claimed.
CompositesWorld teaches that it is well-known for composites to be formed from tows of reinforcing fibers (such as carbon, boron, glass) disposed within a polymer epoxy or matrix, the tows being formed from thousands of continuous, untwisted filaments (Page 4 of NPL document from CompositesWorld), wherein the composites can be used in footwear (Page 6).
Davis and CompositesWorld teach analogous inventions in the field of composite materials in footwear.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have formed Davis’ existing carbon or glass fibers in a resin of the extruded member #200 (see Para. 0057 of Davis) as a “tow” of fibers (as taught by CompositesWorld), as claimed, in order to allow the strength of the extruded member #200 composite to be realized by the thousands of fiber filaments therein.
Regarding claims 8 and 17, the modified plate of Davis (i.e. Davis in view of CompositesWorld, as explained with respect to claims 7 and 16 above) is disclosed such that fibers of the first strand portion are consolidated with a polymeric resin (in Para. 0057, Davis describes that the extruded member #200 can be a composite of glass or carbon fibers added to a resin) during application of heat and/or pressure (Para. 0098 discloses that a surface onto which the extruded substance (i.e. of the extruded member #200) is “heated to correspond to the temperature of the extruded member #200 as it exits the extruder”, which indicates that there is an application of heat involved in the consolidation of the fibers and the resin prior to extrusion), the polymeric resin being a thermoset resin or a thermoplastic resin (Para. 0057 of Davis describes a thermoplastic resin that can be used as the matrix material for the carbon or glass fibers added thereto to form the composite/blended material).
Claims 9, 10 and 18-20 (claims 9 and 10 as best as can be understood) are rejected under 35 U.S.C. 103 as being unpatentable over Davis as applied to claims 1 (regarding claims 9 and 10) and 11 (regarding claims 18-20) above.
Regarding claims 9 and 18, Davis teaches all the limitations of claims 1 and 11, respectively, as set forth above, but is silent to specifying any stiffness values with respect to the various regions of the plate, and it cannot be determined from Davis’ disclosure alone whether the plate includes a stiffness in the forefoot region of 80 N/mm to 90 N/mm, a stiffness in the midfoot region of [75 N/mm to 120 N/mm] or of [20 N/mm to 55 N/mm], and a stiffness in the heel region of [20 N/mm to 30 N/mm] or of [50 N/mm to 60 N/mm].  However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have formed the plate to have a stiffness in the forefoot region of 80 N/mm to 90 N/mm, a stiffness in the midfoot region of [75 N/mm to 120 N/mm] or of [20 N/mm to 55 N/mm], and a stiffness in the heel region of [20 N/mm to 30 N/mm] or of [50 N/mm to 60 N/mm], for a variety of reasons, including (but not limited to) providing different rigidities at the different areas of the sole to tailor the sole to be used in certain end use environments, and further since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (See MPEP 2144.05(II)(A)).
Regarding claims 10 and 19, Davis teaches all the limitations of claims 1 and 11, respectively, as set forth above, but is silent to specifying any stiffness values with respect to the various regions of the plate, and it cannot be determined from Davis’ disclosure alone whether the plate includes a stiffness in the midfoot region of [60 N/mm to 70 N/mm], a stiffness in the forefoot region of [95 N/mm to 105 N/mm] or of [75 N/mm to 120 N/mm], and a stiffness in the heel region of [20 N/mm to 30 N/mm] or of [50 N/mm to 60 N/mm].  However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have formed the plate to have a stiffness in the midfoot region of [60 N/mm to 70 N/mm], a stiffness in the forefoot region of [95 N/mm to 105 N/mm] or of [75 N/mm to 120 N/mm], and a stiffness in the heel region of [20 N/mm to 30 N/mm] or of [50 N/mm to 60 N/mm], for a variety of reasons, including (but not limited to) providing different rigidities at the different areas of the sole to tailor the sole to be used in certain end use environments, and further since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (See MPEP 2144.05(II)(A)).
Regarding claim 20, Davis teaches all the limitations of claim 11, as set forth above, but is silent to specifying any stiffness values with respect to the various regions of the plate, and it cannot be determined from Davis’ disclosure alone whether the plate includes a stiffness in the heel region of [35 N/mm to 45 N/mm], a stiffness in the midfoot region of [20 N/mm to 55 N/mm] or of [75 N/mm to 120 N/mm], and a stiffness in the forefoot region of [95 N/mm to 105 N/mm] or of [75 to 120 N/mm].  However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have formed the plate to have a stiffness in the heel region of [35 N/mm to 45 N/mm], a stiffness in the midfoot region of [20 N/mm to 55 N/mm] or of [75 N/mm to 120 N/mm], and a stiffness in the forefoot region of [95 N/mm to 105 N/mm] or of [75 to 120 N/mm], for a variety of reasons, including (but not limited to) providing different rigidities at the different areas of the sole to tailor the sole to be used in certain end use environments, and further since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (See MPEP 2144.05(II)(A)).
Allowable Subject Matter
Claim 5 would be allowable if [1] rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and [2] to include all of the limitations of the base claim and any intervening claims.
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMESON COLLIER whose telephone number is (571)270-5221. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMESON D COLLIER/           Primary Examiner, Art Unit 3732